ACCEPTED
                                                                                          03-15-00505-CV
                                                                                                14602879
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     1/6/2017 12:10:29 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-15-00505-CV

                     IN THE COURT OF APPEALS              FILED IN
            FOR THE THIRD SUPREME JUDICIAL DISTRICT3rd COURT OF APPEALS
                                                       AUSTIN, TEXAS
                             AT AUSTIN             1/6/2017 12:10:29 PM
    ____________________________________________________________
                                                     JEFFREY D. KYLE
                                                                       Clerk
                                DAVID ROGERS,

                                              APPELLANT

                                        VS.

                         GREGORIO “GREG” CASAR,

                                              APPELLEE

    ____________________________________________________________

Unopposed First Amended Motion for Extension of Time for filing of Motion
   for Reconsideration or Motion for Reconsideration En Banc, or both.

TO THE HONORABLE COURT OF APPEALS:

      Now comes David Rogers, Appellant and files this Unopposed Motion for

Extension of Time for filing of Motion for Reconsideration or Motion for

Reconsideration En Banc, or both, and respectfully states:


      1.     The Court issued its decision on December 23, 2016 in this case,

consolidated with 3-15-00368-CV, Pressley v. Casar.

      2.     Rogers wishes to file a Motion for Reconsideration or Motion for

Reconsideration En Banc, but the appellate attorney whom Rogers proposes to

engage for this task has been on vacation since before the court issued its decision,

and will not return until next week. In view of the congested holiday calendar and
the absence of prospective appellate counsel, Rogers seeks an extension of time to

file either a Motion for Reconsideration or Motion for Reconsideration En Banc, or

both.

        3.    Rogers has conferred with counsel for Casar, and is informed that they

are unopposed to the motion for extension of time.


                                        PRAYER

        For these reasons, David Rogers, Appellant, requests that this court grant the

motion for extension of time for an additional thirty days to file a Motion for

Reconsideration or Motion for Reconsideration En Banc, or both.



                                          Respectfully Submitted,



                                          _/s/David Rogers____________
                                          David Rogers
                                          Law Office of David Rogers
                                          SBN: 24014089
                                          595 Round Rock West Drive, Suite #101
                                          Round Rock, Texas 78681
                                          (512) 923-1836 PHONE
                                          (512) 201-4082 FAX
                                          Firm@DARogersLaw.com

                                          Pro Se




	

Rogers Unopposed 1st Amended Mot for Extension of Time for filing of Mot for Rehearing   p. 2
                        CERTIFICATE OF CONFERENCE

      This is to certify that I have conferred with the following counsel for
opposing party Gregorio “Greg” Casar, and co-appellant Laura Pressley, on the 5th
day of January, 2017, and have been informed that they are not opposed to the
granting of this motion.

Kurt Kuhn
State Bar No. 24002433
KUHN HOBBS PLLC
3307 Northland Drive, # 310
Austin, Texas 78731
(512) 476-6000 Telephone
(512) 476-6002 Facsimile
Kurt@KuhnHobbs.com

ATTORNEY FOR APPELLEE
GREGORIO "GREG" CASAR

Anna Eby
302 N. Lampasas Street
Round Rock, Texas 78664
(512) 410-0302 Telephone
eby@ebylawfirm.com
ATTORNEY FOR LAURA PRESSLEY


                                          _/s/David Rogers____________
                                          David Rogers
                                          Law Office of David Rogers
                                          SBN: 24014089
                                          595 Round Rock West Drive, Suite #101
                                          Round Rock, Texas 78681
                                          (512) 923-1836 PHONE
                                          (512) 201-4082 FAX
                                          Firm@DARogersLaw.com

                                          Pro Se

	

Rogers Unopposed 1st Amended Mot for Extension of Time for filing of Mot for Rehearing   p. 3
                           CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing has
been served by efile to the following persons on this 6th day of January, 2017.

Kurt Kuhn
State Bar No. 24002433
KUHN HOBBS PLLC
3307 Northland Drive, # 310
Austin, Texas 78731
(512) 476-6000 Telephone
(512) 476-6002 Facsimile
Kurt@KuhnHobbs.com

Charles 'Chuck' Herring Jr.
State Bar No. 09534100
Herring & Irwin, L.L.P.
1411 West Avenue, Ste 100
Austin, TX 78701
(512) 320-0665 Telephone
(512) 519-7580 Facsimile
cherring@herring-irwin.com

ATTORNEYS FOR APPELLEE
GREGORIO "GREG" CASAR

Anna Eby
302 N. Lampasas Street
Round Rock, Texas 78664
(512) 410-0302 Telephone
eby@ebylawfirm.com
ATTORNEY FOR LAURA PRESSLEY


                                          _/s/David Rogers____________
                                          David Rogers
                                          Law Office of David Rogers
                                          SBN: 24014089
	

Rogers Unopposed 1st Amended Mot for Extension of Time for filing of Mot for Rehearing   p. 4
                                          595 Round Rock West Drive, Suite #101
                                          Round Rock, Texas 78681
                                          (512) 923-1836 PHONE
                                          (512) 201-4082 FAX
                                          Firm@DARogersLaw.com

                                          Pro Se




	

Rogers Unopposed 1st Amended Mot for Extension of Time for filing of Mot for Rehearing   p. 5